Citation Nr: 0902833	
Decision Date: 01/27/09    Archive Date: 02/09/09

DOCKET NO.  04-00 743	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a dysthymic disorder (formerly characterized as 
major depression with attention deficit hyperactivity 
disorder).

2.  Entitlement to an initial compensable evaluation for 
erectile dysfunction.

3.  Entitlement to special monthly compensation on account of 
loss of use of a creative organ.



REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1996 to June 
2002.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

In May 2006, the Board entered a decision granting service 
connection for recurrent chest wall strain, and remanded, for 
further development, the issues of entitlement to service 
connection for a disability of the upper and lower back, 
entitlement to an initial evaluation in excess of 10 percent 
for a dysthymic disorder (formerly characterized as major 
depression with attention deficit hyperactivity disorder), 
entitlement to an initial (compensable) evaluation for 
erectile dysfunction, and entitlement to special monthly 
compensation on account of loss of use of a creative organ.  
In a July 2008 rating decision, the RO granted the veteran's 
claim seeking service connection for dorsal spine muscle 
strain, Group XX of the cervical-thoracic region (upper and 
lower back disability).  As such, the service connection 
issues concerning chest wall strain and the back disability 
are no longer a part of the current appeal.  Accordingly, the 
remaining issues are listed on the cover page of this 
decision.




FINDINGS OF FACT

1.  The clinical signs and symptoms of the veteran's 
dysthymic disorder (formerly characterized as major 
depression with attention deficit hyperactivity disorder) are 
manifested by chronic depression, occasional anxiety, sleep 
impairment (i.e., excessive sleep), lack of interest and 
pleasure, fatigue and loss of energy, some thoughts of 
withdrawal, feelings of worthlessness, past thoughts of death 
(with no attempts), some concentration difficulties, 
difficulty in social, occupational, or school functioning; 
with GAF scores between 60 and 70.

2.  Service connection is in effect for erectile dysfunction 
for which the veteran has been given Viagra.

3.  The veteran reports that, notwithstanding the use of 
medication, there is erectile dysfunction.

4.  Although there is reported loss of erectile power, penile 
deformity is not demonstrated by the evidence of record. 


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 30 
percent, but no higher, for the service-connected dysthymic 
disorder (formerly characterized as major depression with 
attention deficit hyperactivity disorder) are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.350, 4.1, 4.3, 
4.7, 4.31, 4.115b, Diagnostic Code 9434 (2008).

2.  The criteria for an initial compensable evaluation for 
erectile dysfunction have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 3.321,  4.3, 4.7, 4.27, 4.31, 
4.115b, Diagnostic Codes 7599-7522 (2008).

3.  The criteria for special monthly compensation on account 
of loss of use of a creative organ are met.  38 U.S.C.A. §§ 
1114(k), 5107(b) (West 2002); 38 C.F.R.    § 3.350(a)(1) 
(2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, and 5126, 
was signed into law on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini II that VCAA notice, as required by 
38 U.S.C.A. § 5103(a) (West 2002), to the extent possible, 
must be provided to a claimant before the initial unfavorable 
RO decision on a claim for VA benefits.  Pelegrini II, 18 
Vet. App. 112, 119-20 (2004); see Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006). 

In the present appeal, the veteran was provided VCAA notice 
in March 2004 and August 2006, after the adjudication of his 
claims in the July 2002 rating decision at issue.  The VCAA 
letters summarized the evidence needed to substantiate the 
veteran's claims and VA's duty to assist.  They also 
specified the evidence that the veteran was expected to 
provide, including the information needed to obtain both his 
private and VA medical treatment records.  In this way, the 
VCAA letters clearly satisfied the three "elements" of the 
notice requirement.  The veteran was given every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to the VCAA notice.  Thereafter, the issues on 
appeal were subsequently readjudicated in a March 2005 and 
March 2008 Supplemental Statement of the Case (SSOC).  Thus, 
the Board finds that any defect with respect to the timing of 
the VCAA notice letters was remedied and resulted in no 
prejudice to the veteran.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R.    § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of the disability.  In the present appeal, the 
veteran received Dingess notice in August 2006 and November 
2008, including as it relates to the downstream disability 
rating and effective date elements of his claims.

Moreover, it is well to observe that service connection for 
erectile dysfunction and a dysthymic disorder (formerly 
characterized as major depression with attention deficit 
hyperactivity disorder) has been established and initial 
ratings for these conditions have been assigned.  Thus, the 
veteran has been awarded the benefit sought, and such claims 
have been substantiated.  See Dingess v. Nicholson, 19 Vet. 
App. at 490-491.  As such, 38 U.S.C.A. § 5103(a) notice is no 
longer required as to this matter, because the purpose for 
which such notice was intended to serve has been fulfilled.  
Id.  Also, it is of controlling significance that, after 
awarding the veteran service connection and assigning an 
initial disability rating for each of these conditions, he 
filed a notice of disagreement contesting the initial rating 
determinations.  See 38 C.F.R. § 3.159(b) (3) (2008) 
(providing that VA has no duty to provide section 5103 notice 
upon receipt of a notice of disagreement).  The RO furnished 
the veteran a Statement of the Case that addressed the 
initial ratings assigned, included notice of the criteria for 
higher ratings for those conditions, and provided the veteran 
with further opportunity to identify and submit additional 
information and/or argument, which the veteran has done by 
perfecting his appeal.  See 38 U.S.C.A. §§ 5103A, 5104(a), 
7105 (West 2002).  Under these circumstances, VA fulfilled 
its obligation to advise and assist the veteran throughout 
the remainder of the administrative appeals process, and 
similarly accorded the veteran a fair opportunity to 
prosecute the appeal.  See Dunlap v. Nicholson, 21 Vet. App. 
112 (2007).

The veteran was afforded multiple VA examinations addressing 
the disabilities at issue. 

The Board otherwise concludes that all relevant evidence 
necessary for an equitable resolution of the issues on appeal 
have been identified and obtained, to the extent possible.  
The evidence of record includes service medical records, VA 
medical records, VA examination reports, and statements from 
the veteran and his representative.  The veteran has not 
indicated that he has any further evidence to submit to VA, 
or which VA needs to obtain.  There is no indication that 
there exists any additional evidence that has a bearing on 
this case that has not been obtained.  The veteran has been 
accorded ample opportunity to present evidence and argument 
in support of his appeal.  All pertinent due process 
requirements have been met.  See 38 C.F.R. § 3.103.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above, it finds that the development of the 
claims has been consistent with these provisions.  
Accordingly, the Board will proceed to a decision on the 
merits.

II.  Higher Initial Ratings

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

A. Dysthymic Disorder

According to the applicable rating criteria, a 10 percent 
evaluation requires evidence of occupational and social 
impairment due to mild or transient symptoms which decrease 
work efficiency and the ability to perform occupational tasks 
only during periods of significant stress or due to symptoms 
controlled by continuous medication.  38 C.F.R. § 4.130, 
Diagnostic Code 9434. 
 
A 30 percent evaluation requires evidence of occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and normal conversation), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, and mild memory loss (such as forgetting names, 
directions, and recent events).  Id. 
 
A 50 percent evaluation requires evidence of occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  Id. 
 
A 70 percent evaluation requires evidence of occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); and inability to establish and maintain effective 
relationships.  Id. 
 
A 100 percent rating requires evidence of total occupational 
and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.  Id. 

Service connection for major depression with attention 
deficit hyperactivity disorder (recharacterized as a 
dysthymic disorder), evaluated as 10 percent disabling, was 
established in a July 2002 rating decision.  This 
determination was based on service treatment records showing 
that the veteran received treatment for depression, with 
diagnoses of an adjustment disorder with mixed emotional 
features in May 1997, and attention deficit hyperactivity 
disorder in October 1997.

An April 2002 VA mental status examination report indicates 
that the veteran appeared cooperative and well-groomed.  The 
veteran reported a history of having been diagnosed with 
attention deficit disorder, hyperactivity disorder and 
depression in 1997.  His complaints included trouble 
concentrating, staying on task, focusing, and problems with 
repetitive thoughts.  He reported that his depression 
fluctuated at times; that he had difficulty with social 
relationships; and that he had been hospitalized for one day 
in May 1998.  He was prescribed Celexa and Prozac.  Upon 
mental status examination, the veteran's reality testing was 
good.  There was no evidence of psychomotor retardation and 
no problems with impulse control.  He did report crying 
spells.  He had good motivation and thinking was well-
organized.  He suffered from low self-esteem and was 
suspicious on dates.  His affect was sad; he had difficulty 
concentrating; and he occasionally had suicidal thoughts.  
His appetite was normal, and he seemed to lead a full 
lifestyle.  According to the examiner, the veteran did not 
have any impairment with: thought process of communication; 
delusions, hallucinations, and their persistence; 
inappropriate behavior; hygiene issues, orientation to 
parboil, place, and time; memory loss; impaired impulse 
control; panic attacks; and sleep impairment.  The veteran 
expressed suicidal ideation, obsessive or ritualistic 
behavior (that has decreased with medication), and depressed 
mood or anxiety; but the examiner observed no problems with 
the veteran's rate and flow of speech.  The diagnosis was of 
major depression with attention deficit hyperactivity 
disorder (ADHD), with the GAF score of 70.

The veteran received treatment for depression through his 
school in September 2003.  The veteran indicated that with 
the use of Zoloft and Ativan, he felt improvement in his 
anxiety level about relationships, his decision-making 
ability, and his ability to organize, concentrate, and focus.

VA medical treatment records reflect that the veteran had a 
psychiatric intake examination in December 2003.  The veteran 
reported that he has difficulty fitting in socially, and that 
he gets depressed because he has no direction.  He elaborated 
that he has difficulty in obtaining and sustaining intimate 
relationships; that he has difficulty concentrating; and that 
he feels sluggish when he is depressed.  He denied current 
suicidal ideation, although in the past he had thoughts of 
killing himself (with no attempts).  He recalled that these 
thoughts usually occurred after he has been rejected by a 
girl.  On mental status examination, the veteran was 
articulate and composed.  His hygiene was good; his speech 
was normal in rate and tone; and his conversation was 
relevant and coherent.  He was alert and oriented with no 
evidence of gross memory deficits.  His judgment and insight 
were normal.  The diagnosis was of dysthymia, with a GAF 
score of 61.

When the veteran was examined by VA in February 2004, he 
related a similar psychiatric history as noted above.  The 
veteran reported that he lived with his parents.  The 
examiner observed that the veteran was alert and oriented in 
all three spheres.  He had good contact with routine aspects 
of reality and showed no signs or symptoms of psychosis.  He 
spoke in normal tones, although his rhythm and rate were 
somewhat slightly accelerated.  He did not appear to be in 
any acute distress in terms of anxiety or clinical dysphoria.  
His affect was responsive, well-modulated and broad based.  
The examiner described that the veteran showed passivity, low 
self-esteem and self confidence, and some obsessive traits.  
The veteran's memory and intellect appeared to be in tact and 
were well above average capacity.  He showed no ongoing 
impairments in insight or judgment on a day-to-day basis.  
The diagnoses were of dysthymic disorder, chronic to moderate 
intensity; attention deficit disorder; and a mixed 
personality disorder with some obsessive, passive-dependent 
aspects.  The GAF score was 60.  According to the examiner, 
the veteran showed evidence of mild to moderate dysphoria, 
which tended to press the veteran towards obsessiveness; 
anxiety and difficulty with social relationships; and 
moderate depression at worst.  Also, the veteran related that 
his medications did help with his symptoms.  Additional VA 
treatment records reflect two visits in 2005 with similar 
findings as noted above.

A January 2007 VA examination report indicates that the 
veteran reported a similar psychiatric history as noted 
above.  The veteran told the examiner that he lived with his 
parents since he was unable to find employment after he 
graduated college.  The veteran reported that he was 
depressed, frustrated, and sad over the fact that he has not 
been successful in life with regards to females, jobs, and 
finances.  The examiner noted that veteran's depression is 
related to his characterological pathology, which has 
negatively affected his ability to adjust from the time he 
was in high school.  This included while he was in the 
military, but there is no indication that the military caused 
his particular personality style or manner of functioning.  
The examiner stated that his characterological function 
interferes with his ability to negotiate the world in a 
number of different major areas and that he becomes depressed 
when it does and he sees himself as not moving forward.  The 
veteran denied ever having attempted or seriously thought 
about suicide.  He did report an increase in alcohol intake.  
Upon mental status examination, there were no abnormalities 
of gait, posture, or expression.  The veteran was alert and 
oriented in all spheres and in good contact with routine 
aspects of reality.  He showed no signs of psychosis.  He had 
normal speech.  His conversation was relevant, coherent, goal 
directed, and organized.  He appeared to be mildly to 
moderate dysphoric as he talked about his overall situation 
in life and his frustration with his lack of success.  The 
veteran was pleasant, cordial, and personable.  His memory 
and intellect were intact and above average capacity.  He did 
not show any monumental impairments in insight or judgment 
with regard to everyday affairs, although his perception of 
himself, his understanding of his functioning, and his 
perception of other peoples' activities of the world in 
general are impaired as a result of severe characterological 
pathology.  The VA examiner explained that the veteran's 
depression and anxiety resulted from his difficulties with 
occupational and interpersonal relationships and with 
negotiating the adult world in general; and that these 
difficulties were the result of an underlying character 
pathology.  The diagnoses were of dysthymic disorder, 
moderate intensity, secondary to multiple life stressors and 
issues; and a mixed personality disorder with avoidant, 
obsessive-compulsive and passive-dependent features.  The GAF 
score was 60.

An October 2007 Addendum (to the January 2007 report) 
contains the VA examiner's clinical finding that the GAF 
score of 60 was related to the veteran's service-connected 
depression alone.  The examiner explained that such score 
indicated moderate dysfunction as a result of his depression 
in social emotional/psychological and occupational areas; and 
that the veteran's depression was moderate in intensity.  
According to the examiner, the symptomatology includes 
sadness, lack of energy, lack of motivation, depressed mood, 
difficulties with interpersonal relationships, and some sleep 
impairment.
 
The veteran's GAF scores that range from 60 to 70 are 
reflective of mild symptoms (e.g., depressed mood) or some 
difficulty in social, occupational, or school functioning, 
but generally functioning pretty well with some meaningful 
interpersonal relationships, although the veteran has 
difficulty with interpersonal relationships with females.  
See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994). 
 
As aptly noted by the record, the multiple psychiatric 
evaluations that the veteran has undergone (during the 
current appeal) have acknowledged his symptoms of chronic 
depression, occasional anxiety, sleep impairment (i.e. 
excessive sleep), lack of interest and pleasure, fatigue and 
loss of energy, feelings of worthlessness, some concentration 
difficulties, difficulty in social, occupational, or school 
functioning, and past thoughts of suicide.  Consistently, 
these clinical findings support the next higher rating of 30 
percent, but no higher, for the veteran's service-connected 
dysthymic disorder.  See 38 C.F.R. § 4.130, Diagnostic Code 
9411 (which requires evidence of a depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or less often), chronic 
sleep impairment, and mild memory loss (such as forgetting 
names, directions, and recent events)). 
 
The evidence of record does not, however, support the next 
higher rating of 50 percent for the veteran's service-
connected dysthymic disorder.  Although the record indicates 
that the veteran had suicidal thoughts in the past, the 
veteran reported no suicidal ideation during the course of 
this appeal, nor has the veteran ever attempted suicide.  
Moreover, while the record contains an April 2002 report 
indicating that the veteran expressed obsessive or 
ritualistic behavior, the Board observes that, in reviewing 
the medical evidence contemporaneous to that report, the 
medical data show that the veteran revealed no inappropriate 
behavior on examination at that time.  In fact, the medical 
data of record show that the veteran was repeatedly assessed 
by VA examiners as having a (non-service connected) mixed 
personality disorder with some obsessive-compulsive features, 
which was not a factor used to assess the veteran's GAF 
score.  (See VA Addendum, dated October 2007).  None of the 
psychiatric evaluations conducted during the current appeal 
have demonstrated a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; and impaired abstract 
thinking. See 38 C.F.R. § 4.130, Diagnostic Code 9434.  
Consequently, a 50 percent rating for the service-connected 
psychiatric disorder is not clinically substantiated by the 
record. 

The Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected disability, as the 
Court indicated can be done in this type of case.  Based upon 
the record, we find that at no time since the veteran filed 
his original claim for service connection has the disability 
on appeal been more disabling than as currently rated under 
the present decision of the Board.

B.  Erectile Dysfunction and Loss of Use of a Creative Organ

Factual Background.  The evidence shows that a March 2001 
medical record reflects that the veteran complained of 
erectile difficulties.  The examiner (a urologist) stated 
that the veteran's erectile difficulties were part of the 
veteran's depression.  He was prescribed Viagra.  

In April 2002, the veteran underwent a VA examination a few 
months prior to his discharge from service.  The veteran 
complained of erection problems.  He reported that he 
experienced right testicular swelling and right inguinal 
tenderness in September 1996.  He had undergone a right 
testicular hydrocele surgical repair.  He stated that he had 
occasional tenderness in the right inguinal area and the 
right testicle.  He further told the examiner that following 
the surgery he started to have problems with erections, which 
became worse when a woman accused him of rape a year later.  
He was seen by an Air Force psychologist and was told that 
his Attention Deficit Disorder and depression caused his 
impotence.  He was prescribed Viagra, which helped with his 
erections problems.  On physical examination, the VA examiner 
noted that there was an old scar measuring 2 inches, 
localized at the right inguinal area, with no disfigurement 
or keloid formation.  There was also a scar on the scrotum 
with no disfigurement, underlying tissue loss, or keloid 
formation.  Palpitation of both testes revealed no 
tenderness.  The testicles were of normal sizes and were 
distended.  The scrotum was normal.  The veteran was 
diagnosed with status post-right testicular hydrocele 
surgical repair with residual tenderness and impotence.

VA treatment records, dated between 2003 and 2006, indicate 
that in December 2003 the veteran's impotence was not 
regularly active and at times related to body position. 
 
The veteran underwent another VA examination in February 
2004.  The VA examiner noted that he had a history of having 
a small right testicle hydrocele and a small inguinal hernia, 
which were treated in service.  He reported having a blocked 
feeling over the anterior urethra.  He told the physician 
that he was not able to sustain an erection in 1999.  He 
reported that the Viagra helped, but not satisfactorily.  He 
also complained of some urinary dribbling and suprapubic 
discomfort.  The physical examination revealed a normal 
phallus.  Both testicles were palpable in the normal position 
and consistency.  The VA examiner rendered a diagnosis of 
erectile dysfunction.  He further stated that he believed 
that the hernia surgery and the hydrocelectomy should not 
affect the patient's erectile dysfunction.  He further noted 
that the there was no strong factor to indicate an organic 
type of impotence.  The VA examiner further recommended a 
serum testosterone and prolactin test to determine whether 
the impotence was organic or psychological.  The veteran's 
testosterone level was low at 209, but his prolactin level 
was normal.

He had a scrotal ultrasound in 2006, which revealed a small 
cyst.

On a January 2007 VA examination, the veteran reported a 
history of being unable to sustain an erection since 1999.  
He reported having soft erections that interferes with his 
ability to penetrate, as well as premature ejaculation at 
times.  He also reported having morning erections.  He has 
nocturia once a night.  He does not need pads for his urinary 
problems.  Upon physical examination, the veteran had a small 
nodule (a cyst) palpable just above the right testicle about 
6 mm that was nontender.  The veteran testosterone level was 
within the normal to low range at 319.  His prolactin level 
was normal at 2.67.  The VA examiner diagnosed him with 
erectile dysfunction of psychological origin and a right 
scrotal cyst.  He further stated that the veteran had a 
history of depression since 1997 before he complained of any 
erectile dysfunction.  He was accused of rape in 2000 and his 
erectile dysfunction became worse.  The VA examiner further 
noted that he does not have any identifiable testosterone 
male hormone deficiency to account for any erectile 
dysfunction.
 
The veteran testified to the effect that he is unable to 
sustain an erection, which interferes with and often prevents 
vaginal intromission.

Erectile Dysfunction.  The veteran has contended that he is 
entitled to a compensable evaluation for his erectile 
dysfunction.  This disability is rated by analogy under 
hyphenated Diagnostic Code  7599-7520.  38 C.F.R. § 4.115b.  
This specific condition is not listed on the Rating Schedule, 
and the RO assigned Diagnostic Code 7599 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded by the numbers of 
the most closely related body part and "99."  See 38 C.F.R. 
§ 4.20.  The RO determined that the most closely analogous 
diagnostic code is 38 C.F.R. § 4.115b, Diagnostic Code 7520, 
penis removal of half or more.  However, the Board has 
determined that Diagnostic 7522 penis deformity, with loss of 
erectile power, is more analogous given that there is no 
evidence of penis removal.  See Butts v. Brown, 5 Vet. App. 
532, 539 (1993) (citations omitted).

Diagnostic Code 7522 provides that deformity of the penis 
with loss of erectile power is rated 20 percent disabling, 
and the adjudicator is to review for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350. 38 C.F.R. § 
4.115b.  In every instance where the schedule does not 
provide a zero percent rating for a diagnostic code, a zero 
percent rating shall be assigned when the requirements for a 
compensable rating are not met. 38 C.F.R. § 4.31. 

The Board has examined the evidence, as discussed above, and 
finds that the objective medical evidence reveals no 
abnormality of the external genitalia.  Loss of erectile 
power, per se, does not constitute a deformed penis as 
contemplated in the schedule, as both loss of erectile power 
and penile deformity are listed as the prerequisites for a 20 
percent evaluation under Diagnostic Code 7522.  Since these 
criteria are not met, a non compensably disabling erectile 
dysfunction is in order, as per 38 C.F.R. § 4.31.

Consideration has been given to the potential application of 
various provisions of 38 C.F.R. Parts 3 and 4 whether or not 
raised by the veteran, as required by Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, the Board finds no 
basis on which to assign a higher disability evaluation in 
that the veteran manifests no separate and distinct symptoms 
of erectile dysfunction not contemplated in the currently 
assigned zero percent rating permitted under the Schedule.  
Although the veteran reported voiding dysfunction (urine 
leakage), a compensable rating is not warranted because he is 
not required to wear absorbent materials, which must be 
changed daily.  (See January 2007 VA examination).  Further, 
there is no evidence of removal of half or more of the penis.  
Objective medical findings do not reveal testis atrophy or 
removal.  38 C.F.R. § 4.11(a), (b), Diagnostic Codes 7520, 
7521, 7523, and 7524.  Thus, the evidence preponderates 
against the veteran's claim for a compensable evaluation, and 
it must be denied. 
 
The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
The Board has considered whether a staged rating is 
warranted.  However, the disability has not significantly 
changed and a uniform evaluation is warranted. 

Loss of Use of a Creative Organ.  To warrant a grant of the 
benefit sought, the evidence must show that the veteran, as a 
result of a service connected disability, has suffered the 
anatomical loss or loss of use of one or more creative 
organs.  38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a)(1)(ii) 
(2008).  Specifically, it must be shown that the veteran is, 
in fact, impotent as a result of his service-connected 
erectile dysfunction.  The record indicates that the veteran 
has been given Viagra for this service-connected condition.  
The veteran's argument is that despite the use of medication, 
he has never been fully restored to his original level of 
functioning.

In viewing the totality of the evidence, the Board determines 
that with the resolution of all reasonable doubt in the 
veteran's favor, special monthly compensation on account of 
loss of use a creative organ is warranted.  While it is clear 
that the evidence of record does demonstrate that the veteran 
has loss of erectile power, the record is equivocal as 
whether the veteran's use of medication has resolved his 
impotency.  Under 38 C.F.R. § 3.102, when reasonable doubt 
arises regarding the degree of disability or any other point, 
such doubt will be resolved in favor of the claimant.  A 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  38 
U.S.C.A. § 5107(b).

The veteran's contentions that he has been unable to sustain 
erections since 1999, and that his erections are soft, which 
often interfere with or prevent his ability to penetrate are 
supported by lay statements and the medical diagnoses 
rendered during the course of treatment and examination 
during and after service; and is opposed by lay statements 
and medical examinations indicating that his erectile power 
has been restored with medication.  In this context, VA 
records and reports indicate that in March 2001 and April 
2002, the veteran was taking Viagra, which helped with his 
erections; and, that in December 2003, his impotence was not 
regularly active.  By the same token, VA examination reports 
dated in February 2004 and in January 2007 indicate the 
veteran's use of medication, but also indicate that the 
veteran continues to have soft erections and is unable to 
sustain erections, which would certainly interfere with and 
prevent vaginal intromission.  The record evidence as a whole 
lends support, in effect, to both the foregoing theories.  On 
balance, the evidence supports a finding that the service 
connected erectile dysfunction is not mitigated by the use of 
medication.  Accordingly, resolving all reasonable doubt in 
the veteran's favor, the Board concludes that entitlement to 
special monthly compensation on account of loss of use of a 
creative organ is warranted.

C.  Extraschedular Consideration

Finally, pursuant to 38 C.F.R. § 3.321(b)(1), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Although the veteran has had difficulty with 
finding employment after his graduation from college, the 
clinical evidence of record does not attribute his 
unemployment to the service-connected disabilities at issue.  
Clearly, due to the nature and severity of the veteran's 
service-connected dysthymic disorder and erectile 
dysfunction, interference with the veteran's employment is 
foreseeable.  However, the record does not reflect frequent 
periods of hospitalization because of the service-connected 
disabilities in question, nor interference with employment to 
a degree greater than that contemplated by the regular 
schedular standards.  Thus, the evidence of record does not 
reflect any factor which takes the veteran outside of the 
norm, or which presents an exceptional case where his 
currently assigned 30 percent rating (dysthymic disorder) and 
noncompensable rating (erectile dysfunction) are found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not meet for any time 
during the current appeal.  See Bagwell v. Brown, 9 Vet. 
App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to an initial evaluation of 30 percent for a 
dysthymic disorder (formerly characterized as major 
depression with attention deficit hyperactivity disorder) is 
granted, subject to the provisions governing the award of 
monetary benefits. 

Entitlement to an initial compensable evaluation for erectile 
dysfunction is denied.

Entitlement to special monthly compensation on account of 
loss of use of a creative organ is granted, subject to the 
provisions governing the award of monetary benefits. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


